Dismissed and Opinion Filed November 9, 2016.




                                                   In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                           No. 05-16-00089-CV

                        DELINDA BREWSTER, Appellant
                                    V.
             AMERICAN HOMES 4 RENT PROPERTIES TWO, LLC, Appellee

                          On Appeal from the County Court at Law No. 4
                                      Dallas County, Texas
                              Trial Court Cause No. CC-16-00021-D

                                 MEMORANDUM OPINION
                                Before Justices Lang, Myers, and Evans
                                       Opinion by Justice Myers
        Appellant’s brief in this case is overdue. After appellant failed to respond to our letter regarding

the reporter’s record, we ordered this appeal submitted without a reporter’s record and appellant’s brief to

be filed by August 28, 2016. By postcard dated August 30, 2016, we notified appellant the time for filing

her brief had expired. We directed appellant to file both her brief and an extension motion within ten

days. We cautioned appellant that failure to comply would result in dismissal of this appeal without

further notice. To date, appellant has not filed her brief, requested an extension of time to file her brief, or

otherwise corresponded with the Court regarding the status of this appeal.

        Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).



160089F.P05                                               /Lana Myers/
                                                          LANA MYERS
                                                          JUSTICE
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

DELINDA BREWSTER, Appellant                        On Appeal from the County Court at Law
                                                   No. 4, Dallas County, Texas
No. 05-16-00089-CV        V.                       Trial Court Cause No. CC-16-00021-D.
                                                   Opinion delivered by Justice Myers. Justices
AMERICAN HOMES 4 RENT                              Lang and Evans participating.
PROPERTIES TWO, LLC, Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.


Judgment entered this 9th day of November, 2016.




                                             –2–